 (GREAII.R BOSION YMCAGreater Boston YMCA and Greater Boston YMCAServices Corporation and Local 509, Service Em-ployees International Union, AFL-CIO and Greg-or) A. Johnson. Cases I ('A 13555, CA 13656.and I ('A 13828July 13. 1979DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVE AWJUDGEBY CHAIRMAN FANNING AND ME MBFRS PN- I.()AND TREUISDAI.IFOn March 14, 1979, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, Respondents Greater BostonYMCA' and Greater Boston YMCA Services Corpo-ration2filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended. the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided, based upon an evaluation of theavailable evidence, that the Administrative LawJudge may have erred when he determined that (a)the YMCA meets the Board's jurisdictional stan-dards, that (b) the Services Corporation meets theBoard's jurisdictional standards, and that (c) theYMCA and Services Corporation are joint employ-ers.3We shall therefore remand this case to the Ad-ministrative Law Judge so that he may receive evi-dence with respect to these matters.The YMCAThe Administrative Law Judge found that theYMCA met the Board's jurisdictional standards. Therecord reveals, however, only that in the past year theYMCA had gross revenues of about $4.6 million. Ofthat amount, $150,000 and $200,000 were receivedfrom the State of Massachusetts and the city of Bos-ton, respectively; $135,000 from private donations;$130,000 from investment income: and the remain-der, approximately $3,985,000 from membershipdues. The Administrative Law Judge correctly states.and the record reflects, that no evidence was adducedI Hereinafter referred to as YMCA.2 Hereinafter referred to as Services Corporation.)The Administrative Law Judge also found certain vlolations of Sec8(a I) and (3) of the Act. In view of the questions raised with respect to thejurisdiclional issue, we do not now pass upon those recommended fndindings offact and conclusions of law as they relate to the alleged unfair labor prac-tices.with respect to direct inflow. Neither does the recordreveal a scintilla of evidence concerning the specificoperations performed by the YM('A and whetherthe' encompass services rendered or commercial op-erations: and, further, whether these services or op-erations generate any flow of funds across state lines.Moreover, the Administrative l.aw Judge relies,without justification, upon (onwsav Railroad ) '1( A.237 NLRB 1151 (1978). hi Rhode Is/and (atholicOrphanI .4.lsvhrr, a/k/a St. 4lovsius Ilolme. 224 NI.RB1344 (1976), and C/hildl and Familh Sertic o Spring-field. Ir.. 220 NIRB 37 (1975). Conwa RailroiadYMC(,4. suplra, involved a YMCA which exists almostentirely to provide bed and board to employees of theConsolidated Rail Corporation (Conrail). Based uponsufficient record evidence, the Board found itt thatcase that Conway met any of the applicable jurisdic-tional standards. While both Conwsa r RailroadYM(A,4 and St. 41oysius. v stand fior the proposition thatthe Board will assert statutory jurisdiction over non-profit, charitable organizations, neither case relievesus of the duty to determine whether RespondentYMCA herein meets our discretionary jurisdictionalstandards.4Child and Family Service of' Springield,Inc.. supra. which the Administrative Law Judge citesfor the proposition that the YMCA herein has suffi-cient impact on commerce, is inapposite. That caserelied on the fact that over $200,000 was receivedfrom the Federal Government. In the case under con-sideration. the record reflects that the YMCA receivesfunds only from Massachusetts and Boston at best.intrastate funding. Moreover, unlike Child and FamilyService of Springfield. Inc., the record here does notreflect any expenditures by the YMCA in interstatecommerce.Accordingly, the Administrative Law Judge shallreceive any and all evidence with respect to any inter-state purchases or sales of goods and services by theYMCA. and/or intrastate purchases or sales of goodsand services from firms which are themselves in inter-state commerce. The Administrative Law Judge shallalso receive any and all evidence concerning the spe-cific operations and services of the YMCA, and theflow of funds generated by each service or operation.The Services CorporationThe Administrative Law Judge found that the Ser-vices Corporation purchased goods and services in ex-cess of $10,000 fiom employers who are themselvesengaged in interstate commerce. This is not an accu-' Member Penello continues to adhere to the position expressed in his andMember Murphy's dissent in Si A40ssius He nonetheless joins in this re-mand in order that lull record might he developed. B so joininlg in theremand, he does nt hereby draw any conclusions concerning whether ornut jurlsdictlon should be asserted herein243 NI.RB No. 70447 I)E('ISIONS OF' NATIONAIL LABOR RELAIONS BOARDrate reflection of the evidence before us. The recordreflects that checks in the fiollowing amounts weresent by the Services Corporation to:New England Telephone & TelegraphHobbs Oil ServiceRoper's Service (gasoline)Northeastern UniversityBack Bay StationersFrankline Field LumberBrockton EdisonStewart Langdon Associates$7072.022253.261191.841250.00940.122391.183791.293000.00and that a stipulation was received that these aresome of the services purchased by the Services Corpo-ration. No stipulation was reached, however, that anyof the named companies were themselves in interstatecommerce. Only one firm, Stewart Langdon Associ-ates, appeared to be located outside the State of Mas-sachusetts, in Fremont, New Hampshire.The Administrative aw Judge then found that,"[a]s the revenues of the YMCA Services Corporationapproach $1 million per year, this operation, I con-clude, meets whatever jurisdictional standards maybe applicable." Determining the Services Corporationto be analogous to a day care center, the Administra-tive Law Judge set a $250,000 standard for jurisdic-tion, citing Sall & Pepper Nursery School and Kinder-garten No. 222 NLRB 1295 (1976), and YoungWomen's Christian Association of Metropolitan Chi-cago, 235 NLRB 788 (1978). In both these cases, how-ever, the Federal Government provides at least a por-tion of the available funding. The ServicesCorporation herein, however, as shown by the currentstate of the record, receives only state and municipalfunding in the amount of approximately $1 million.5Moreover, it is not certain from the record that theprogram administered by the Services Corporationare so clearly similar to the day care model so as tocome within that jurisdictional standard.Accordingly, the Administrative Law Judge shallreceive any and all evidence relating to the nature ofthe grant programs administered by the Services Cor-poration, the role of the Services Corporation in thatadministration, as well as the nature of all other pro-grams and/or services performed by the Services Cor-poration. The Administrative Law Judge shall alsoreceive any and all relevant evidence concerning di-rect and indirect inflow and outflow of funds, to andfrom the Services Corporation, so as to enable him to'Our calculations reflect total revenues of $1.032.707. The state of therecord. however, makes it difficult to assess the accuracy iif this figure. Al-though Member Penello dissented in Young Women s ('hris/inm Ass.ocuation ofMetropolitan Chicago, he did so based on the control over that employerslabor relations by Model Cities. an agency of the city o, Chicago. MemberPenello has never objected to the inclusion of Federal funding in determiningwhether an employer meets any of the Board's jurisdictional standards.ascertain whether the Services Corporation meets anyof the Board's jurisdictional standards.,The Joint-Employer IssueThe Administrative aw Judge found the YMCAand the Services Corporation to be joint employers.While it is true that the directors of the Services Cor-poration all hold some senior position with theYMCA, as do its officers, all of' whom are also Ser-vices Corporation board members, the record is silentas to the nature of ownership of each corporation.The Administrative Law Judge correctly states thatWilliam L. Wimberly, who is responsible fr adminis-tration of' the Services Corporation's Juvenile JusticePrograms was also, at the material time, associategeneral director of the YMCA. The record also re-flects that he was involved in the discharges alleged asviolations of Section 8(a)(3) of the Act. The recorddoes not reveal, however, Wimberly's day-to-day re-lationship with either the YMCA or the Services Cor-poration, and to what extent, if any, his position func-tioned as a "bridge" between the two corporations.Moreover, the record is abridged on the general issueof common control of' labor relations. Thus, contraryto the finding of the Administrative Law Judge thatthe employee manual is the same for both corpora-tions, there was testimony only to the effect that someServices Corporation employees received the YMCA"Personnel-Policy Manual" (G.C. Exh. 8) and thatcertain Services Corporation supervisors may havehanded it out to their employees. There was no spe-cific testimony regarding any personnel policies orbenefits common to employees of both corporations,nor was there evidence on the possible effect of con-tractual requirements7on any of the Services Corpo-I For example, (i.(. Ixh 3 the Services (orporation's annual expensedistribution report. lists seeral headings and corresponding amounts as fil-lows:Salaries $570,179.50Professional Fees 6.784.96Sub Purchase Costs 14.970.96SuppliesOffice 6,787.60Kitchen 49.615.47Educational 2,784.29Housekeeping & Maintenance 4,538.28Occupancy 88,357.41Transportation 30.192.72Program Supplies 26.854.06Parent Organization Expenses 78,173.91Interest 9.917.33Other Expenses 21.686.20Nowhere in the record is there any indication to whom or to where thesefunds were disbursed, It would seem that this would he a fertile area forinquiry.The contracts referred to are those between the state or municipal gv-ernment agency and the provider organization providing the service here.the Services Corporation and perhaps the YM(CA448 (iREAl'IR BOSTON YMC'Aration's employees, and whether YMCA employeesmight be subject to similar requirements.The record also reflects that YMCA and ServicesCorporation are located in the same building. hutthere is no specific evidence as to their physical rela-tionship within that building, and/or whether theyshare common services in their day-to-day opera-tions.Finally, it appears from the record that if the Ser-vices Corporation budget exceeds the contracted-foramount to be received from the State or city, theYMCA makes a "contribution" to the Services Cor-poration. There is no evidence, however, as to thenature, frequency, or extent of these contributions.Accordingly, the Administrative Law Judge shallreceive any and all evidence relating to the joint-em-ployer issue, based on the above discussion, as well asany other relevant factors.8Lacking evidence on all the matters discussedabove, we cannot now decide whether jurisdiction lieswith respect to the complaint's allegations. We shall.therefore, remand this case to the Administrative l.awJudge for further proceedings consistent with theBoard's Order herein.ORDERIt is hereby ordered that this proceeding be. and ithereby is, remanded to Administrative Law JudgeJames L. Rose. who shall take such action as is re-quired in light of our decision that the record is insuf-ficient to decide the jurisdictional issues raised herein.IT IS FURHIRtI ) ORDIERIEI) that the AdministrativeLaw Judge shall prepare and serve on the parties asupplemental decision containing credibility resolu-tions, findings of fact, conclusions of law, and recom-mendations, and that, following service of the supple-mental decision on the parties, the provisions ofSection 102.46 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,shall be applicable.J Some areas of inquiry might be:I. Are the YM('A and Services Corporation separatel) inco(rporaledor chartered?2. Ilow was each corporation formed?3. Who "owns" each corpoxration?4. Is there common supervision?5. Do the operations of each corporation overlap In an) fashion?6. Is the office staff of each crporation common or separate?7. How are bookkeeping. auditing, and accounting handled?8. Is there a common labor relations policy, and. if so. what is it?9. Who formulates the labor relations policy for each corporation?Who enforces the policy?10. Is there any flow of funds oi services between corporations?I .What is the nature and frequency of interchange between corpo-rations of employees and supervisors?12. Are seniority and other bernetits transerable if an employ)eemoves rom one corpo)ration to the other?I)l.(CISIONSIAIIMINI ()iF 1 i CstIJAMItS .. RosI, Administrative l.aw Judge: This matterwas heard by me on various dates between Jul, I1 andDecember 14, 1978. upon the General Counsel's complaintwhich alleged generally that the Respondents are joint em-ployers who discharged three employees in violation of Sec-tion 8(a)(3) lone also in violation of Section 8(a)(4)1 of theNational abor Relations Act as amended. 29 U.S.C'. Sec.151. el xeq.,- discharged one supervisor in violation of Sec-tion 8(a)( I ) of the Act: and committed other acts violativeof Section 8(a)( I ).The Respondents, while admitting the discharges of theindividuals named in the complaint, denied that eitherthereby violated the Act or in an , other manner engaged inunlawful activity.Based upon the record as a w hole. including m observa-tion of the witnesses. briefs and arguments of counsel. Ihereb3make the following:FINIIN( s ()F F I AND (CO')N( It ONS I 1. \ANI. RISI)I( I I()NThe Greater Boston YM(CA (herein the YM('A) operatesa wide ariety of social service programs. It has 16 branchesand total annual revenues In excess of $4 nillion, most ofwhich is froml ees. In addition it receives some mone3fromthe cit of Boston and the Commonwealth of Massachu-set s.It is alleged anld delied that the Y1MC.A annuall3 pur-chases goods and matelrils in excess of $50.(XI) directlyfr on points outside the (Ciomninmonealth of' Massachusetts.Ilowever. there is no evidence to support this allegation.The (reater Boston YM('A Services (orporation (hereinthe Services (Corporation), although operating out of thesame facilit. as the main branch of the YMCA, is a sepa-rate corporation and is engaged in a basically different en-terprise. The Services Corporation principally is engaged inproviding administration for variyus social service pro-grams funded by the United States Government. the Com-monw;ealth of' Massachusetts, and the city of Boston.Citing Young Men'S (hlrristian A.4socialion o Portlnd,Oregon, 146 NRB 20 (1964). wherein the Board declinedto assert jurisdiction over a nonprofit charitable organiza-tion to the extent it was engaged in noncommercial func-tions, the Respondents contend that this matter should bedismissed for lack of jurisdiction. However. it seems clearthat jurisdiction will he asserted over nonprofit charitableorganizations regardless of whether and to what extent theyengage in a basically commercial enterprise.Thus in (onwavt Railroad YMCA, 237 NLRB 1151(1978). the Board asserted jurisdiction over a YMCA whichwas providing meal and lodging facilities. While the opera-tions of the employer were essentially commercial in nature,nevertheless the Board stated: "ITlhe Board for jurisdic-tional purposes no longer distinguishes between profit andnonprofit organizations nor declines to assert over the latterbecause of' charitable or worthy purpose." The Board cited449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Rhode Island Catholic Orphan Asylum a/k/l St. A,4o'-sius Home, 224 NLRB 1344 (1976), noting that therein theBoard took a position inconsistent with its earlier decisionin Young Men 's Christian Association 'f Port/and, Oregon,supra.Thus I conclude that where the enterprise in questionmeets any of the Board's jurisdictional standards and canbe shown to be engaged in interstate commerce, the Boardwill assert jurisdiction even though the enterprise is charita-ble rather than commercial in nature.Although there is no evidence of any direct or indirectinflow to the YMCA, it is clear that the YMCA is an or-ganization involved in interstate commerce. With revenuesin excess of '$4 million per year and operating 16 branches.it necessarily must purchase substantial goods and servicesfrom others: e.g.., gas, electricity, telephone, and the like.Further, receiving, as it does, funds from the Common-wealth of Massachusetts ($150,000) and the city of' Boston($200,000) I conclude that this operation has a sufficientimpact on commerce to warrant assertion of jurisdiction.Child and Familt Serviice of Springfield, Inc., 220 N I.RB 37(1975). It is also clear that its annual revenues exceed any ofthe Board's jurisdictional standards which might be appli-cable.The Services Corporation purchased goods and servicesfrom employers engaged in interstate commerce in excess of$10,000 in addition to receiving the state and Federal fundsas indicated. As the revenues of the YMCA Services Corpo-ration approach $1 million per year, this operation, I con-clude, meets whatever jurisdictional standards may be ap-plicable.While the Board has not set jurisdictional standards foran enterprise administering grant programs under Federaland state authority, such would appear at minimum to beanalogous to the operation of a day care center for whichthe Board has set a $250,000 standard. Salt & Pepper Nur-sery School & Kindergarten No. 2, 222 NLRB 1295 (1976).And this standard has been held applicable to the operationof day care centers by a YMCA where the money providedis from Federal. state, and local government grants. YoungWomen's Christian Association o/' Metropolitan Chicago. 235NLRB 788 (1978). I therefore conclude that the Board willassert jurisdiction over the Services Corporation. and thateach Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.The Services Corporation was created to administergrant programs as an arm of the YMCA. Its board of direc-tors all hold some senior position with the YMCA (chair-man of the board, president, vice president and so forth), asdo its officers, all of whom are also Services Corporationboard members. The senior management official respon-sible for administration of the Juvenile Justice Programs(which comprise most of the Services Corporation activity)was, at the time material here. William L. Wimberly. Wim-berly was also the associate general director of the YMCA.The principal office of both the YMCA and the ServicesCorporation are in the same building. The employee man-ual, with rules governing management/employee relations,is the same for both the YMCA and the Services Corpora-tion. And, as will be demonstrated infla, Wimberly took anactive role in creating and administering labor relationspolicy involving Services Corporation employees. On thesefacts I conclude that the YMCA and the Services Corpora-tion (herein jointly referred to as the Respondents) are jointemployers of the employees involved in this matter. Arch-diocese of' Philadelphia or, in the alternatile,. Archdiocese of'Philadelphia and each o'273 Parishev as Joint or Coecmplo -ers., 227 NLRB 1178 (1977).II. lit I.AB()R (OR(iANIZ.A ION INVOI.V I)The Respondents contend as a ground for dismissal thatLocal 509, Services Employees International Union. AFLICIO (herein the Union), "was not eligible to accept Re-spondents' employees as members." At the time of the hear-ing, it appears that the Union had never admitted intomembership any individual employed by an employer asdefined in Section 2(2) of the Act. However, the Union. aswill be more fully detailed below, clearly was in an organi-zational campaign among the Respondents' employees.These individuals are employees within the meaning of Sec-tion 2(3). Thus I conclude that the Union is, and at allmaterial times has been, a labor organization within themeaning of Section 2(5) of' the Act. The Board has oftenheld that "the willingness ...to represent the employees inissue is controlling under the Act. not the eligibility of em-ployees to membership nor the exact extent of the (Union's)constitutional jurisdiction." Io Delulc ),oodsl In(., 96NI.RB 1132. fn. 1 1(1950).III. IIl1 A I tt) tI N AIR I AB(oR P'RA( i I SA. BaclAgrounld e`o( stDuring the summer and tall of 1977. the material timeherein. Wimberly's responsibilities included overseeingsonime of the programs administered by the Services ('orpo-ration, including the three Juvenile Justice Programs (JJP)involved in this matter (gencrall\ referred to as Camp Ilali-lax, Roxbu- Tracking Ianl ('hillenge Programs).These programs provided services through funding fromthe city, state and Federal Governments, to help care forand train juvenile offenders. In general, each program had adirector and an assistant director, counselors, case workers.and CETA employees, who were paid from other grants,and, apparently. some volunteers.Sometime during the late summer, the idea of having aunion in order to improve such matters as wages and otherterms and conditions of employment began to be talkedabout among employees at the various JJP facilities. Theinitial contact was made with the Union hby Gregory John-son, an employee of the Roxhury facility, and by JamesRobbins, a counselor at the Mattapan facility (the Chal-lenge Program).At some point it was determined to have a party fir allJJP employees, sponsored by the Union, for the purpose,presumably, of having union representatives discuss theUnion with employees and also for employees of the var-ious programs, who did not generally know each other, tomeet.All dates are 1977 unless otherwise indicated.450 (iR!AIFR B()S()ON YMCAThe party was scheduled for September 16 and was ad-vertised by means of a flyer distributed at the various JJPfacilities. While there is no indication on the flher that theUnion was sponsoring this event, the testimony is quiteclear that the Union's sponsorship was well known both tomanagement and employees.In the afternoon of September 16. Wimberly called Ken-neth Smith. then director of the Roxhury program. Amongother things, Wimberly told Smith that the board of direc-tors of the YMCA had met that afternoon and had deter-mined "that if the union came in to the juvenile justicefacilities that they were going to close down all the pro-grams and go out of the juvenile justice business."' Duringthis conversation Wimberly also told Smith that he "shouldeliminate Mr. Patten and Greg Johnson immediately" be-cause they were involved in union activity. And Wimberlysaid that he and some of the project directors. against theadvice of the YMCA lawyers, were going to attend theunion party that evening to see who was involved with theUnion.Wimberly did in fact attend the party on the evening ofSeptember 16 and was there observed by employees. Wim-berly was first stationed in the lobby of the hotel where theparty was being held. sitting by the elevators, and was sub-sequently invited to the party. Wimberly spent most theevening at the party and did talk to at least two or three ofthe principals in this matter about the Union and theirgrievances concerning the way management was runningthe programs.On August 26. employee James Robbins was discharged.according to Wimberly, because his performance was notup to par during the 90-day probationary period. On Sep-tember 19 Debra Bertocchi was discharged by letter romCamp Halifax director Troy Garron:The reasons for your termination from employmentare as listed below:Failure to follow written procedure concerning runswithin the camp. This procedure is that the Police De-partment is to be called, the Regional Office if possibleis to be called, the parents and the State Police are tobe called and also the Director and Asst. Director is tobe called. In the event of runs or emergency, if these 2individuals cannot be reached then Mr. Bill Wimberlyis to be called. On September 18. 1977 neither myselfor Larry Searcy were notified that 3 youth had runfrom this unit. It is also noted that you did neglectyour proper duty by not maintaining proper controlover the youth you were responsible for at that time.The other reasons for this termination is that in thepast you have received several warnings concerningyour conduct as a counsel in this camp. One such inci-dent occurred on 7-5-77 when you did remove 3youths from the Jordan Hospital, transported them toyour home and allow one of those youth to illegallydrive your sister's car, in as much as that youth had nodriver's license or driver's permit. Also you did withoutpermission from myself or Larry Searcy. which is therule, that no youth is to be removed from the campproperty without permission from myself or Larry2 This is from the credited testimony ofl Smith undenied hb WimberlySearcy you did take youth off camp on 9 17 77. there-fore not following proper procedure.On September 23. Gregory Johnson was demoted andtransferred and on October II discharged. again accordingto Wimberly, because of his poor attendance and perform-ance. Finally, on September 21 Wimbherly discharged Ken-neth Smith for "poor performance."The General Counsel contends that the discharges ofRobbins. Bertocchi. and Johnson were violative of Section8(a)(3) [and in Johnson's case also 8(a)(4)1 and that the dis-charge of Smith was violative of Section 8(a)( I ) in that hewas discharged because he refused to commit an unfitir la-bor practice by firing Johnson and another cmplosee.The presence of Wimberly at the September 16 part isalleged to be unlawful surveillance. And it is alleged that oilnor about August 16. supervisor Alex Brown unlawtulls in-terrogated and threatened an employee.B. A4nali'is ad ('oncluding inding, 1. he 8(a)( I activityThe only evidence relating to Alex Bowen. an admittedsupervisor. and the allegations concerning his actions comesfrom the testimony of Robbins. Robbins testified that heworked for the Challenge Program at the Mattapan flcilityand that in the summer of 1977 he thought it would be agood idea to have a union. To this end he contacted John-son, who gave him the name and address of the I nionwhich Robbins then contacted. Then on or about August16 he had a conversation with Manuel Santos the assistantdirector of the Challenge Program. and Bowen. During thisconversation Santos asked him. "Well, what's the story ofthis about this union?"Robbins went on to testit that: "He (Santos) and Alex(Bowen) then proceeded to drill me about what union itwas, what the depth of my involvement was and how I feltabout it." And later, "that people could get themselves intotrouble it' they were involved with it and that because of mycollege education. I expected too much from the Programand that perhaps I'd be happier working someplace else."The General Counsel relies on this conversation to estab-lish that Bowen interrogated Robbins about the Ulnion andthreatened him. There is no allegation concerning Santoswith regard to this event.Although Robbins' testimony is somewhat vague con-cerning precisely who made the statements to him, it doesappear that Bowen made some of them. I found Robbins tobe a generally credible witness. Noting that neithe. Bowennor Santos' was called as a witness by the Respondents todeny the substance of this conversation I find that the con-versation in the substance testified to by Robbins did in ftctoccur on or about August 16. I conclude that the Respon-dents did thereby interrogate and threaten an emplosee inviolation of Section 8( ) of the Act.As noted above, on September 16 Wimberly undeniablywas present at the Park Plaza Hotel at the time of the partyfor employees given by the Union. Although the Respon-Santo, was called as a witness b3the (iencral ('oiunsel and s.is examinedhb the Respondents. He testified prior to Robbins and was nt recalled.451 I)( 'ISIONS ()F1: NAlIO()NAI Al)OR Rl.l.A I IO()NS I()ARI)dent contenlds that this was a coincidence and was not sur-veillance. from the credited and undenied testlimion ofSmith I conclude that Wimberly in fact went to the ParkPlaza otel lfor the purpose of' engaging in surveillance of'employees' union activily and that he did so. Such is a clearviolation of Section 8(a)( I) of the Act. I note in making thisfinding that Wimberly was called as a witness for the Gen-eral Counsel and was cross-examined by the Respondents.but he was not recalled by the Respondents to testify aboutthis matter. There is no evidence to support the Respon-dents' contention that Wimberly's presence at the ParkPlaza Htoel was at all innocent.2. The 8(a3(3) allegationsWhile admitting the discharges of the four individualsnamed in the complaint. the Respondents contend thateach was discharged for cause and therefore not in violationof the Act. It is of course fundamental that an employermay discharge an employee for cause, be it good or bad, orno cause at all: and that a discharge is proscribed by theAct only when motivated by the individual's union or pro-tected activity. Thus the essence of an 8(a)13) allegation isthe Respondents' motive. Motive. however, is rarely estab-lished directly. Indeed. here Wimberly. Santos. and Garroneach testified that the reason that they discharged, and/orrecommended the discharge. of the individuals in questionhad nothing to do with his or her union activity. But theRespondents' assertions need not be accepted at lace valueand proof of motive may be established by circumstantialevidence. Shattck Denn Mining Corporation (Iron KingBranch) v. N.L.R. B.. 362 F.2d 466 (9th Cir. 1966).From the total record here I reject the self-serving claimsof the Respondent's agents and infer that they were moti-vated by the known or suspected union activity of the fourindividuals alleged in the complaint.James Robbins was hired on June 22 as a youth coun-selor and was discharged on August 26. On July 25. afterRobbins had been employed approximately I month butprior to the advent of the union activity, Wimberly toldhim. among other things, that the reports on him so far hadbeen "pretty good" and that Wimberly wanted Robbins tostay in the program. Wimberly also told him that he wouldbe receiving a small wage increase after I more month, atwhich time his performance would be reviewed again, andthat he would be in line for another raise.Robbins admits to having been criticized in his secondweek of work and again after he had been employed about6 weeks. The later criticism concerned taking a resident offthe camp without notifying a supervisor. From Robbins'testimony, I find the event not to have occurred. That is. Ibelieve that Robbins in fact notified his supervisor, AlexBowen. While Santos himself was not notified, such was notnecessary under the Respondents' rule. In any event. Rob-bins was not given any kind of warning about these mattersnor does there seem to be anything in either event to justifythe Respondents' contention that Robbins' performancechanged after July 25 (when he was praised by Wimberly)to render it unacceptable.Undenied by Wimberly or Santos is Smith's testimonyabout a supervisors' meeting concerning the union cam-paign o Auligust 26. Ater giving spelvslrs the do's iaiddon'ts., Winlhcrly said anl illliidul;ll had beei tcrlllnalledHecause Of' his union activi(y. Sanits said, ' Ilhy i;iadtakcen care (i' the person who was trying to (organi/c hisunit." Ilhough Robbins was not mentioned by namec, a let-ter to him fronm S;intos dated August 18 warned Rohbbinsabout involving the program in his union activity.Given the lact that Robbins was known by supervision tobe an activist in the budding organizational campaign ofithe union: the Respondents' demonstrated a;nimus: thewritten warning to him about involvement in union activityI week before his discharge: and the statement ol' Wimberlyand Santos on August 26 to their supervisors, I concludetha;lt Robbins was discharged because of his union activity.I'he alleged poor performance was not at factor. I thereforeconclude that Wimberly discharged Robbins in violation ofSection 8(;1)(3) of the Act.D)ebra Bertocchi began working at the ('amp lalilax fa-cility in March as a volunteer. She was hired on April I for3 months as a paid case worker and then in July was madea permanent employee as a counselor.In August she received a warning for allowing two of theresidents to jump off a canoe without a life preserver. OnSeptember 19 she was discharged principally for not havingfollowed proper procedure on Saturday. September 18,when three of the residents ran off from the facility shehad not called the director, assistant director, or Wimberly.She testified credibly, however, that she did not knowthat such was part of the procedure and that in fact she didcontact those she had been advised to contact in the eventof an escape.While on its face it appears that "to allow" a resident torun off the facility is a serious offense, clearly such occurswith some degree of' frequency. Otherwise. the Respondentwould not have a written procedure to cover the eventual-ity. Furthermore, the camp is open, and on Saturday after-noon, when only two counselors are present, as was the caseon September 18. it seems unreasonable to require themphysically to restrain some 20 or so juvenile delinquents ifthose individuals choose to run off. The Respondents cer-tainly could have discharged Bertocchi for her perceivednegligence in this matter, but then the Respondents couldhave discharged her for no reason at all. Finding that coun-selors have little actual ability to restrain the residents andthat escapes occur from time to time, I conclude that thethree youths' running away was not normally a discharge-able offense.Further. the principal reason given by Garron in the dis-charge letter is patently pretextual. He stated that she hadfailed to "follow written procedure concerning runs withinthe camp" by failing to call the director, assistant director.or in case they could not be reached, Wimberly. The Man-ual for Staff and Residents sets forth the procedure to befollowed, "In case a youth runs." The procedure lists sev-eral calls to be made, but does not designate the director,assistant director, or Wimberly. In fact Bertocchi followedthe procedure outlined. If Garron was referring to somewriting other than the staff manual. such was not offered inevidence by the Respondents.Bertocchi was known as a union activist and indeed, onthe night of the union party on September 16, she had dis-452 (iRtA l fER B()SIO()N Y1('Acussed the Union with Wimberly. Given the iming of herdischarge 2 days later. and the Respondents' demonstratedanimus I conclude that the Respondents would not havedischarged her on September 19 had she not been involkedin the organizational campaign. I conclude that Bertocchiwas discharged in violation of Section 8(a)(3)."The other reasons for this termination" advanced bh theRespondents are likewise pretextual. First. I credit Ber-tocchi that she in fact fillowed proper procedure concern-ing notification belore taking a youth off the premises. Theother events. even if true, do not appear to be the type ofthing for which the Respondents would normally dischargean otherwise competent counselor. Indeed she w s not dis-charged bor those reasons. These "other reasons." I con-clude, were seized upon after the determination was madeto discharge her for her union activity.Gregory Johnson was hired by the Services Corporationin October 1976 and assigned to the Roxbury lfcility. Therehe functioned in three positions simultaneously court liai-son, assistant director. and job developer/employmnent co-ordinator. His principal duty was that of court liaison, how-ever, and the other titles were given him apparently in aneffort to increase his total salary to some extent while savingthe Respondents such wages as would be required in havingthree people on the payroll. According to Johnson's cred-ited testimony. however, he could not fully function in allthree jobs all of the time. He only occasionally acted asassistant director, for no more than a few days in 1977.when he took over in the absence of Kenneth Smith.In the first week of July, Wimberly congratulated John-son on the job that he had been doing and asked if hewould accept the directorship of the Challenge Programalong with a substantial increase in salar. Johnson de-clined the offer on grounds that to accept a directorshipwould require giving a 2-year commitment, which he felt hecould not then do. This conversation with Wimberly tookplace at a party given to celebrate the Services Corpora-tion's successful renegotiation of some contracts.Johnson's initial union activity was to invite two unionagents to that party to have them meet some of the employ-ees. Thereafter, Johnson passed out union cards and spoketo employees about the Union as well as making and receiv-ing phone calls while at work concerning the organizationalcampaign.Johnson saw Wimberly at the September 16 party. TheMonday following, he was called into Wimberly's office.where Wimberly told him that his work was not as good asWimberly had thought and that his acts as "managementwere indispicable [sic." The following Friday (September23), Johnson was advised that he was being demoted frompart-time assistant director, and his salary was accordinglyreduced. And at that time Wimberly said that thereafterJohnson would be working out of the main (HuntingtonStreet) office, where Wimberly was stationed, rather thanthe Roxbury facility.Then on October II. the Tuesday following the Colum-bus Day holiday. Johnson was to report back to the Rox-bury facility, at this time under the directorship of KenDuke (Kenneth Smith having been discharged on Septem-ber 21). Johnson called in that day to Duke's administrativeassistant. explaining that he was going to be absent all da)to gise an affidaLsit to the National I.abor Relations Board.O()n ()ctober 12 he called in sick. again reporting to Gene-viese Carter, I)uke's administrative assistant, who in turnaccording to her undenied testimony gave these messages tol)uke. For unexcused absences, among other reasons statedby the Respondents in the termination letter, Johnson wasthen discharged.The alleged poor perflrnlance of' Johnson immediatelyprior to his discharge I find was pretextual. I conclude thatJohnson was discharged ifor his known union activitD. Firstit is noted that as recently as July, and just prior to theadivent of the organizational campaign. Johnson's perform-ance was considered b WVimberly to be superior suffi-ciently so as to justify Wimberly's offering Johnson the di-rectorship of a program. There is no indication in therecord that Johnson's performaince changed in any specificrespect after July. Indeed, the alleged areas of poor per-formance were the type of thing tha had been occurringeven prior to July.Beyond that. Johnson as outspoken and known to bean activist on behall of ilthe Union: and this, superimposedon the board of directors' policy of animus against theUlnion. implentented b Wimberly, shows that the Respon-dents' actions toward Johnson ere motivated by his unionactivit. Further, it is undenied that the Respondents knewthat Johnson was absent on October II because he wasgiving an affidavit to the National l.abor Relations Board.yet the Respondents contend that this day of absence wasone reason he was discharged.Also, contrary to Wimberl' s letter. but not to his testi-monial assertion. Johnson called in every day he was ab-sent. This is from the credited and undenied testimony ofCarter. Ior these reasons. I conclude that in dischargingJohnson when they did the Respondents violated Section8(a)(3) and (41 of the Act.Further. I conclude that Johnson's demotion from assist-ant director on September 23 was motivated by his unionactivity. While it is true that a supervisor is not an em-ployee protected by the Act, the title of assistant directoralong with the additional salary did not make Johnson alull-time supervisor. He functioned only occasionally as asupervisor. But the additional salary was a perquisite givento Johnson which was taken by Wimberly after the Unionactivity began in earnest. Such was clearly a result of John-son's union activity. Again undenied is Smith's testimonythat Wimberly told Smith to effect this action, although itappears that Wimberly himself did so. In short. I concludethat to take from Johnson the title of assistant director and.more importantly, the salary. affected his wages and condi-tions of employment arid, as it was motivated by Johnson'sunion activity. such was violative of Section 8(a)N3).4Kenneth Smith. the director of the Roxbury program anda clear supervisor within the meaning of Section 2(11) ofthe Act. was discharged on September 21. again accordingto Wimberly because of his "poor performance." The Gen-eral Counsel contends that the true reason for Smith's dis-charge was that he had been instructed by Wimberly todischarge Johnson and another employee in violation of the'I conclude thal arlance o the date. September 23. rom hat alleged.September 30. Is insignificant453 I)I:('ISIONS Of- NATIONA. LABOR REI.ATIONS BOARI)Act and that Smith's discharge was punishment for his hav-ing failed to do so.From Smith's testimony it does appear that Wimberlyinstructed him to discharge Johnson and the other em-ployee, and he did not do so. But I do not believe that thisfailure was the reason that Wimberly discharged him. AfterWimberly told Smith to "eliminate' these employees (oneof whom was apparently not involved in any union ac-tivity), he then told Smith to strip them of their supervisoryauthority. The second order is of course inconsistent withthe first and suggests that either Wimberly did not tellSmith to discharge these employees or, having done so, heforgot. In either event, Smith's failure to discharge Johnsonand the other employee does not, on the state of this record.appear to have been involved at all in Wimberly's determi-nation to discharge Smith.On the contrary. I conclude from the totality of the rec-ord that Wimberly discharged Smith because Wimberly feltthat Smith was involved in the union activity and was help-ing it along.Smith admitted having discussed the union with a em-ployee, a discussion about which he was confronted byWimberly on September 21. Wimberly told Smith hewanted Smith to resign for having lied to him about dis-cussing the union with an employee. While Smith contendshe did not in fact lie to Wimberly, material is what Wim-berly thought. This, I believe, was the precipitating cause ofSmith's discharge.Supervisors are specifically excluded from the protectionof the Act, and the discharge of a supervisor because he hasengaged in or is suspected of having engaged in union ac-tivity is not unlawful. E.g., Hooks Drugs, Inc., 191 NLRB189 (1971). On the other hand, there are situations in whichthe discharge of a supervisor may be violative of the Actwhere the discharge interferes with employees' Section 7rights. The exception alleged in the complaint and arguedby the General Counsel is that Smith as a supervisor wasdischarged for his failure to engage in the unfair labor prac-tice of discharging employees because of' their union ac-tivity. Therefore the discharge is violative of Section 8(a)( 1 ).citing Vada of Oklahoma, Inc., 216 NLRB 750 (1975), andDonelson Packing Co., Inc. and Riegel Provisionl Compav,.220 NLRB 1043 (1975).As indicated, a review of the record here does not revealthat the reason that Wimberly discharged Smith wasSmith's failure to engage in unfair labor practices. Rather Ibelieve that the reason Wimberly discharged Smith wasthat Wimberly believed that Smith was involved in the or-ganizational activity. In short. I conclude that this is a casewhere the supervisor was discharged because of his particu-lar union activity and the discharge was therefore not aviolation of the Act.That Wimberly's asserted reason for discharging Smith,which I do not credit, was pretextual does not of itself meanthat the true reason was unlawful. I believe that Wimberlytestified as he did with regard to the other employees in aneffort to disguise the antiunion motivation involved in thedischarges. But in the case of Smith the Respondents couldwith impunity be so motivated.Accordingly, I conclude that by discharging Smith onSeptember 21. the Respondents did not violate SectionI(a)( 1) of the Act.IV. I11 II'F1( IS 't IIllI 'NIAIR I.ABtlR PRA('IIt IS ')N( ()MM R( IThe activities of the YM('A and the Services ('orpora-tion, set forth above, occurring in connection with their op-erations. have a close, intimate, and substantial relationshipto trade. traffic, an commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.'. Ilt RMll)Y'Having concluded that the Respondents have engaged incertain unfair labor practices, I will recommend that theycease and desist therefrom and take certain affirmative ac-tion including offering James Robbins, Debra Bertocchiand Gregory Johnson reinstatement to their former jobs(including Johnson to his predemotion positions) or, ift'those jobs no longer exist, to substantially equivalent posi-tions of employment, without prejudice to their seniority orother rights and privileges. and make them whole for anylosses that they may have suffered as the result of the dis-crimination against them in accordance with the formulaset fiorth in F. W. Woolworth (onipanv.- 90 NRB 289(1950). and Florida Steel Corporationr 231 NLRB 651(1977).'Upon the foregoing findings of fact and conclusions oflaw and the entire record in this matter, and pursuant to theprovisions of' Section O0(c) of' the Act, I hereby issue thefollowing recommended:ORI)ER6The Respondents, Greater Boston YMCA and GreaterBoston YMCA Services Corporation. Boston, Massachu-setts, shall:1. Cease and desist from:(a) Interrogating employees concerning their interest inor activity on behalf of' Local 509, Service Employees Inter-national Union, AFL-CIO, or any other labor organiza-tion.(b) Threatening employees because of' their activity onbehalf of the Union or any other labor organization.(c) Engaging in surveillance of employees' activity on be-hal' of' the Union or any other labor organization.(d) Discharging, demoting, or otherwise discriminating'See. general.), Isis Plumbing & Hteating ('o., 138 NLRB 716 (1962). heGeneral Counsel has asked for interest to he set at 9 percent per annum Asthis matter is now pending before the Board. I decline to make an? recom-mendalion concerning it.I In the event no exceptions are filed as proided by Sec. 102.46 o theRules and Regulations of the National .abor Relations Board. the findings,conclusions. and recommended Order herein shall. as provided In Sec. 102.48o, the Rules and Regulations. be adopted h the Board an hecome ts find-ings. conclusiins, and Order. and all objections thereto shall he deemedwaived for all purposes.454 GREATER BOSTON YMCAagainst employees because of their interest in or aclivity onbehalf of the Union or any other labor organization.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action:(a) Offer James Robbins. Debra Bertocchi, and GregorJohnson immediate and full reinstatement to their formerjobs or, it' those jobs no longer exist, to other substantiallequivalent positions of employment. and make them wholefior any losses they mas have suffered pursuant to the provi-sions set frth in "he Remedy" section above.(b) Preserve and. upon request. make available to theBoard or its agents for examination and copying all pay rollrecords. social security payment records. timecards, person-nel records and reports, and all records necessarN to anallzethe amount of backpay due under the terms of this Order.(c) Post at their Boston Massachusetts. ftcilities copiesof the attached notice marked "Appendix."' Copies oft' saidnotice, on forms provided by the Regional [)irector for Re-gion I. after being duly signed by the Respondents' autho-rized representative, shall be posted b them imme1diateklupon receipt thereof and be maintained b them lotr 60)consecutive days thereafter, in conspicuous places, includ-ing all places where notices to eploees are cusloma;ril3posted. Reasonable steps shall be taken b therm to insurethat said notices are not altered, defaced. or co cred b ;in\other material.(c) Notif' the Regional Director for Region I. in rit-ing, within 20 days of the date of' this Order. Mwhat stepsthe) have taken to comply herewith.'The allegations in the comiplaint not speciticall loiundherein are dismissed.I In the event that this Order is enlorced e .d a Judg ellnt ii i t llted S.i1le5Court of Appeals. the wlords n the notice readilng "Posted h (rder i I heNational I.iaNhr Relalltns Board'" hall read "PPosted Pursuant to a Judgmentot the tlnited States (luirl oIf \ppeals Inlorcing ; n Order ol the Na;lonalLabor Relations BoardAPPENDIXNiul I I TO Fi'Ml O ii iSPOSI I) BY ORI)IR ()I ItlNAxll()NAI l.A ()R Ri- ii()S I R()ARI)An Agency of the Irnited States (iovernrnentAfter a hearing in which all parties participated and weregixen the opportunity to call witnesses, examinc a n cross-examine witnesses, and present evidence. it h;as heen foundhv the National abor Relations Board that we have vio-lated the National Labor Relations Act. We have been or-dered to stop such activit and to post this notice and abideb, its terms.W\i' \111ii Not interrogate emploees concerningtheir interest in or activity on behaltf of ocal 50(). Ser-vice Emnploeces International I nion. AF'l ('10,() orani! other labor organiilation.WI x\ i1 I l I threaten nltlploees betcause of theirinterest in or activit\ on behalf of the ahoec-nailed ora;1l other labor organllaltioln.\'1 ii Not enage in siurSill1ance ( o r eniplo\-ees' actB it\ on behalf of he ahobos c-nanlid or an\ otherlabor organ/ialion.WI \ill N()I demote. discharge. o otherwlise dLis-criminlate against ernplo ees because of their interest inor actilit on behalt of the ahove-named or tInxotherlabor orgallizationl.W1 x11 I o i a other ianllner ierlere .w ith.restrain. or coerce oulr ellplo Ces in the cXrclisc oi tiherights giarantccd ileiln h Section 7 ot theI Act.WJI \i i otler Jaliles Robbins. l)ebra lci tocchi.aiid (irer J1hnsont)1 lull reinslit;Llllenlt to their Iorier(obhs or. it those jobs no longer eist. to suhstintilall,equi'alent Prositills of( c'mplo,\ lelnt ;illid \ 11make thcenl hole !r a;n lorss of ,ages or henetits thatthilela 111 hx1 li Sttlred is a result of the discriminationagain~ themi. with interest.(jRI \SOR II()so YM(A \xS\t (R liR Bo)St(NYM(\ SIR\% I ()RPIOR\11(tN455